ORDER

PER CURIAM.
Employer appeals from a decision by the Labor and Industrial Relations Commission finding he was subject to the Workers’ Compensation Law and awarding attorney fees to claimant.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*917The judgment is affirmed in accordance with Rule 84.16(b).